Justice LOHR,
dissenting:
We granted certiorari to review the Colorado Court of Appeals’ decision in Freedom From Religion Foundation, Inc. v. State of Colorado, 872 P.2d 1256 (Colo.App.1993), reversing the trial court and holding that the Ten Commandments monument located in Lincoln Park near the State Capitol violated the Establishment Clause of the First Amendment to the United States Constitution and the Preference Clause of the Colorado Constitution.1 The majority in turn reverses the court of appeals and finds the monument constitutional. To do so, the majority must define the applicable constitutional standard. It states that the proper constitutional inquiry is whether the monument “communicates a prohibited endorsement or disapproval of religion.” Maj. op. at 1018. In addition, to be constitutional, the monument may not send a message to individuals that religion is relevant to their standing in the political community. Maj. op. at 1019-20, 1025-26. To interpret the monument’s message, the majority focuses on the content of the Ten Commandments monument and the context in which the monument appears. See maj. op. at 1021-22. The majority concludes that the Ten Commandments monument does not send a message of government endorsement of religion. Maj. op. at 1025-26. Rather, according to the majority, the Ten Commandments monument is simply commemorative of the history and cultural diversity of Colorado.2 See maj. op. at 1025. Thus, the majority holds that despite the religious content of the Ten Commandments monument, the monument is constitutional.
I agree with the majority that the proper inquiry is whether a governmental display of religious objects conveys a message of governmental endorsement of religion or communicates to individuals that religion is relevant to their standing in the political community. In addition, I agree that the context in which the monument appears is a central factor in the analysis of this question. However, I disagree with the majority’s application of the “endorsement” test and its conclusion that the other monuments in Lincoln Park neutralize the inherently religious nature of the Ten Commandments monument. Therefore, I respectfully dissent.
I.
I adopt the majority’s rendition of the relevant facts in section II of the opinion. I *1028set forth independently, however, the pertinent federal case law regarding freedom of religion issues.3
A.
The Establishment Clause of the First Amendment of the United States Constitution provides, “Congress shall make no law respecting an establishment of religion....” U.S. Const, amend. I. This clause is applicable to the states through the Fourteenth Amendment. See U.S. Const, amend. XIV and Cantwell v. Connecticut, 310 U.S. 296, 303, 60 S.Ct. 900, 903, 84 L.Ed. 1213 (1940). The United States Supreme Court has interpreted the Establishment Clause to mean that government may not promote or affiliate itself with any religious doctrine or organization. Allegheny County v. American Civil Liberties Union, 492 U.S. 573, 590, 109 S.Ct. 3086, 3099, 106 L.Ed.2d 472 (1989). Government may not officially prefer one religious creed or denomination over another. Id. at 605, 109 S.Ct. at 3106; Wallace v. Jaffree, 472 U.S. 38, 70, 105 S.Ct. 2479, 2497, 86 L.Ed.2d 29 (1985) (O’Connor, J., concurring). Nor may government favor religion over non-religion. Allegheny County, 492 U.S. at 593, 109 S.Ct. at 3100-01; Texas Monthly, Inc. v. Bullock, 489 U.S. 1, 27-28, 109 S.Ct. 890, 906-07, 103 L.Ed.2d 1 (1989) (Blackmun, J., concurring) (“government may not favor religious belief over disbelief’ or adopt a “preference for dissemination of religious ideas”); Abington Sch. Dist. v. Schempp, 374 U.S. 203, 305, 83 S.Ct. 1560, 1615, 10 L.Ed.2d 844 (1963) (Goldberg, J., concurring) (“The fullest realization of true religious liberty requires that government ... effect no favoritism among sects or between religion and nonreli-gion”).
As the majority notes, these principles do not require complete separation of church and state where governmental isolation would unnecessarily burden or hinder an individual’s ability to worship freely. See maj. op. at 1020. For example, in Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952), the Supreme Court upheld a public school policy, established pursuant to statute and regulation, that released students from school so that they could attend religious instruction classes away from school property. The Court reasoned that the school was merely accommodating the needs of those seeking religious instruction rather than encouraging or compelling students to participate. Zorach, 343 U.S. at 311, 72 S.Ct. at 682-83. The Court held that the First Amendment permitted accommodation of the students’ religious needs.4 Id. at 314, 72 S.Ct. at 684. Thus, the First Amendment allows government to accommodate the religious nature of its people as long as its actions neither interfere with the free exercise of religion nor impermissibly establish religion.5
*1029Accommodation, however, does not justify placement of religious objects on government ground. Allegheny County, 492 U.S. at 601 n. 51, 109 S.Ct. at 3105 n. 51. Denying a particular sect placement of their religious objects on government ground does not burden the ability to worship. It may deprive the members of a particular sect of the benefit of seeing government adopt the sect’s religious message as its own. This, however, is precisely what the Establishment Clause prohibits. Id. Government does not demonstrate callous indifference to religion by abstaining from endorsing particular religious objects or ideas. On the contrary, by remaining neutral with respect to the religious beliefs of its people, government ensures that all individuals may worship freely or not at all.
B.
The Supreme Court of the United States articulated the test for determining whether a statute violates the Establishment Clause in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). The Supreme Court stated:
First, the statute must have a secular legislative purpose; second, its principal or primary effect must be one that neither advances nor inhibits religion, finally, the statute must not foster “an excessive government entanglement with religion.”
Lemon, 403 U.S. at 612-13, 91 S.Ct. at 2111 (citations omitted). This test has since been utilized to evaluate governmental actions as well as statutes.6 See, e.g., Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984). Failure to satisfy any one of these three prongs results in a violation of the Establishment Clause. Edwards v. Aguillard, 482 U.S. 578, 583, 107 S.Ct. 2573, 2577, 96 L.Ed.2d 510 (1987); Stone v. Graham, 449 U.S. 39, 40-41, 101 S.Ct. 192, 193-94, 66 L.Ed.2d 199 (1980) (per curiam).
The Supreme Court’s decisions since Lemon have further delineated the scope of the “effect prong” of the Lemon test. Lynch, 465 U.S. at 689, 104 S.Ct. at 1367 (O’Connor, J., concurring) (“[fjocusing on ... endorsement or disapproval of religion clarifies the Lemon test as an analytical device”). The Court has scrutinized governmental practices vigilantly to determine whether they have the primary purpose or effect of “endorsing religion,” thereby contravening the First Amendment. Allegheny County, 492 U.S. at 593, 109 S.Ct. at 3100-01; Witters v. Washington Dept, of Services for the Blind, 474 U.S. 481, 489, 106 S.Ct. 748, 752-53, 88 L.Ed.2d 846 (1986) (holding that extending assistance under a state vocational rehabilitation program to a blind person attending a religious institution did not convey any message of state endorsement of religion and was not unconstitutional); School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 391, 105 5.Ct. 3216, 3226-27, 87 L.Ed.2d 267 (1984) (holding that close identification between government powers and responsibilities and those of any religion conveys a message of endorsement that violates a core tenet of the Establishment Clause); see generally Laurence H. Tribe, American Constitutional Law 1224 (2d ed. 1988) (describing meaning and use of the endorsement test).
Impermissible endorsement of religion includes government promotion of one religious belief system over another. Edwards, 482 U.S. at 593, 107 S.Ct. at 2582-83. In addition, under the endorsement test, it is uneon-*1030stitutional for the state, through its actions, to make adherence to religion relevant in any way to a person’s standing in the political community. Allegheny County, 492 U.S. at 594, 109 S.Ct. at 3101-02; Lynch, 465 U.S. at 687, 104 S.Ct. at 1366-67 (O’Connor, J., concurring). Endorsement “sends a message to nonadherents that they are outsiders, not full members of the political community, and an accompanying message to adherents that they are insiders, favored members of the political community.” Lynch, 465 U.S. at 688, 104 S.Ct. at 1367 (O’Connor, J., concurring).
In evaluating governmental displays of religious objects, the primary question is what “viewers may fairly understand to be the purpose of the display.” 7 Allegheny County, 492 U.S. at 595, 109 S.Ct. at 3102 (opinion of Blackmun, J.); Lynch, 465 U.S. at 688, 104 S.Ct. at 1367 (O’Connor, J., concurring). This inquiry is shaped by consideration of the religious object itself, as well as of the context in which the object appears. Allegheny County, 492 U.S. at 595, 109 S.Ct. at 3102 (opinion of Blackmun, J.). Context is significant because it may affect the message a reasonable observer would derive from the scene. See id. Thus, context could negate any suggestion that government is endorsing religious beliefs or particular religious choices.
C.
In summary, when evaluating state-sponsored displays of religious objects, a court must determine whether the display has the purpose or effect of endorsing religion. When making this determination, the court first must consider the object itself. Second, the court must consider whether the context in which the object appears changes or alters the object’s message. Finally the court must determine whether a reasonable observer would perceive the object in context as endorsing religious belief or suggesting that religion in general is relevant to the observer’s standing in the political community.
II.
A.
The Ten Commandments monument is an inherently religious symbol that has the primary effect of endorsing religion. The prominence of the religious message is best understood by viewing the picture of the monument itself, attached as an appendix to this opinion. The text dominates the monument. The words “I AM the LORD thy God” are written at the top of the text and in larger letters than the commandments themselves. See maj. op. at 1016 and appendix. In addition, the first three commandments instruct followers to “have no other gods before me,” to “not take the name of the Lord thy God in vain,” and to “[rjemember the Sabbath day to keep it holy.” Id. These commandments are primarily religious in nature and a foundation of Judeo-Christian theology. In Stone, the United States Supreme Court described the inherently religious nature of the Ten Commandments:
The Ten Commandments are undeniably a sacred text in the Jewish and Christian faiths, and no legislative recitation of a supposed secular purpose can blind us to that fact. The Commandments do not confine themselves to arguably secular matters .... Rather, the first part of the Commandments concerns the religious duties of believers: worshipping the Lord *1031God alone, avoiding idolatry, not using the Lord’s name in vain, and observing the Sabbath Day.
449 U.S. 39, 41-42, 101 S.Ct. at 194 (1980) (citations and footnote omitted and emphasis added).8 Given the irrefutably sacred meaning of the text of the monument, a reasonable observer would consider display of this text to be an endorsement of religion.9
In addition to the commandments themselves, the monument has the religious symbols of a Chi Rho, the Latin symbol for Christ, and two Jewish Stars of David engraved upon it. These symbols further enhance the monument’s endorsement of religion. That these symbols represent both Christianity and Judaism does not neutralize the monument’s message of endorsement. As Justice Blackmun noted in Allegheny County, the “simultaneous endorsement of Judaism and Christianity is no less constitutionally infirm than the endorsement of Christianity alone.” 492 U.S. at 615, 109 S.Ct. at 3112. Representation of multiple religious sects accentuates rather than ameliorates the overall religious message of the monument.10 Because it is unconstitutional for government to favor religion over nonreli-gion, it is not necessary to find that the monument advances a particular religion in order to find the monument unconstitutional.
Although the monument has secular symbols on it, most prominently an American flag and an eagle, these symbols do not detract from the overall religious message of the monument. On the contrary, the juxtaposition of these uniquely American symbols with the religious content of the text and the religious symbolism on the monument serves to enhance the message of endorsement. By invoking reference to the United States government, these symbols send a message to non-adherents of the western religions represented that they do not enjoy full standing in the political community. This is exactly what the First Amendment prohibits.
B.
Given the inherently religious nature of the Ten Commandments monument itself, I next consider whether the context of Lincoln Park neutralizes the monument’s message of endorsement. As the majority explains, Lincoln Park and the greater capitol grounds contain a wide variety of memorials, statues, and monuments. See maj. op. at 1015-16. Located in the immediate vicinity of the Ten Commandments monument is a statue of J.P. Martinez commemorating the participation of Coloradans of Hispanic descent in war, and a drinking fountain monument.11 The tall Veterans War Memorial is near the center of the park, and a replica of the Liberty Bell is located across the park from the Ten Commandments monument. Other monuments are situated at various locations in the park. See maj. op. at 1015.
The majority holds that these monuments create a “museum setting” which negates any message of endorsement. Maj. op. at 1025. These monuments, however, commemorate a diverse array of events and individuals. There is little thematic connection between *1032them and the Ten Commandments monument. While the other monuments commemorate actual historical events in American history, the Ten Commandments monument does not.12 Moreover, the monuments are displayed independently and do not create a cohesive unit. Thus, an observer would have little indication that the meaning of the Ten Commandments monument is related to the meaning of the other monuments in Lincoln Park. Likewise, the state has not accompanied the Ten Commandments monument display with a statement of purpose explaining the intended message of the monument as it relates to the other monuments within Lincoln Park.13 Because the other monuments neither relate to nor secularize the meaning of the Ten Commandments monument, a reasonable observer would not understand the undeniably religious message of the Ten Commandments monument to be neutralized by the monument’s setting.
The majority suggests that the collection of monuments within Lincoln Park “celebrates a history of standing up against oppression, foreign and domestic, and an acknowledgment of the cultural tapestry that is Colorado.” Maj. op. at 1025. However, the Ten Commandments monument does not represent the fight against oppression and is not related to commemoration of our nation’s involvement in various wars. In addition, a diverse group of peoples and religions — not limited to the persons of the Christian and Jewish faiths — have contributed to the “cultural tapestry that is Colorado.” It is unclear how a reasonable viewer would understand a monument surrounded by war memorials and representing only Judaism and Christianity to be a commemoration of Colorado’s cultural history.14
As further support for its conclusion that the religious message of the Ten Commandments monument is neutralized by context, the majority notes the monument’s small size and inconspicuousness in relation to the other monuments in Lincoln Park. See maj. op. at 1024-25. It would seem the majority is intimating that government may endorse religion if the message is conveyed in a modest or inconspicuous way. I disagree.
Size may be a factor when evaluating the meaning of a display. In Allegheny County, the city displayed a forty-five foot Christmas tree next to an eighteen foot menorah during the winter holiday season.15 492 U.S. at 587, 109 S.Ct. at 3097-98. The Supreme Court determined that because the Christmas tree, a secular symbol representing Christmas, was the predominant element in the display, viewers would consider the entire display to be a secular celebration of the holiday season. Id. at 617, 109 S.Ct. at 3113. Size was relevant to the determination of the predominant message of the Christmas tree/menorah display. Thus, size may determine the primary meaning of the display when secular and religious messages are juxtaposed.
*1033However, size does not determine an object’s constitutionality. A small object standing alone that has the primary effect of endorsing religion would be unconstitutional. A small encroachment upon our First Amendment values cannot be tolerated. As eloquently stated by Justice Clark, “The breach of neutrality that is today a trickling stream may all too soon become a raging torrent....” Abington, 374 U.S. at 225, 88 S.Ct. at 1573. Thus, because I have concluded that an objective viewer would not consider the Ten Commandments to be connected to the other monuments within Lincoln Park, the relatively small size and ineonspicuousness of the Ten Commandments monument in relation to the other monuments in the park is of little significance.
The majority further suggests that because the Ten Commandments monument does not have a coercive effect on those viewing the monument, the monument is constitutional. See maj. op. at 1025. This statement misconstrues the endorsement test. The relevant constitutional inquiry is not whether a governmental display of religious objects coerces the citizenry to take part in religious activity. Rather, the issue is whether the display endorses religion or makes religion relevant to an individual’s standing in the political community. While undoubtedly a display exhibiting a coercive effect would be unconstitutional, the endorsement test does not require coercion as a condition to a determination of unconstitutionality. See, e.g., Committee for Pub. Educ. & Religious Liberty v. Nyquist, 413 U.S. 756, 786, 93 S.Ct. 2955, 2972, 37 L.Ed.2d 948 (1973) (“[Wjhile proof of coercion might provide a basis for a claim under the Free Exercise Clause, it [is] not a necessary element of any claim under the Establishment Clause”).
The United States Supreme Court specifically repudiated an Establishment Clause standard that prohibits only coercive practices or overt efforts at proselytization. Allegheny County, 492 U.S. at 609, 109 S.Ct. at 3109. The Court rejected this test as inconsistent with its long practice of applying strict scrutiny to practices suggesting a denominational preference. Id. at 608-09, 109 S.Ct. at 3108-09. The purpose of the Establishment Clause is to protect the religious liberty and respect the “religious diversity of the members of our pluralistic political community.” Id. at 628, 109 S.Ct. at 3119 (O’Connor, J., concurring). Proscribing only coercive practices would fail to take account of the many more subtle ways “government can show favoritism to particular beliefs or convey a message of disapproval to others.” Id. at 627-28, 109 S.Ct. at 3119. Thus, to the extent the majority contends that the Ten Commandments monument is constitutional because the monument does not have a coercive effect, the majority is incorrect.
C.
In conclusion, the Ten Commandments monument represents particular religious beliefs and is an inherently religious object. Standing alone, the monument conveys governmental endorsement of religion over non-religion. Furthermore, the other monuments within Lincoln Park do not neutralize this endorsement effect. A reasonable observer would not consider the primary meaning of the Ten Commandments monument to be one that commemorates cultural diversity within Colorado or the adoption of law within the United States. Rather, the monument primarily celebrates adherence to particular religious beliefs common to Judaism and Christianity. Because I conclude that this message impermissibly endorses religion by sending a message to non-believers and to adherents of other religious faiths that they are less favored members of the political community, I would hold the Ten Commandments monument unconstitutional.
This conclusion does not prefer the interests of non-believers over those of believers. See maj. op. at 1026. As Justice Blackmun wrote for the court in Allegheny County, “A secular state, it must be remembered, is not the same as an atheistic or antireligious state. A secular state establishes neither atheism nor religion as its official creed.” 492 U.S. at 610, 109 S.Ct. at 3110. A monument professing atheistic values or encouraging the public to renounce their private religious beliefs would be as unconstitutional as the Ten Commandments monument at issue *1034in this case. Governmental silence with regard to religious beliefs ensures that neither believers nor non-believers are favored. In this way, religion is relegated to the realm of private conscience so that all individuals may worship or not free from governmental interference. Therefore, rather than preferring non-believers over believers, holding the Ten Commandments monument to be unconstitutional would treat both groups equally and would ensure an environment of government neutrality in which all individuals would have the freedom to believe as they please.
For the above stated reasons, I respectfully dissent.
APPENDIX
[[Image here]]

. U.S. Const, amend. I; Colo. Const, art. II, § 4.


. In addition, the majority holds that the State of Colorado did not place the Ten Commandments monument on the grounds of the State Capitol with the intent to endorse religious beliefs. Maj. op. at 1024-25. As I do not dispute the majority's conclusion and because the government’s stated purpose for erecting the monument does not have any bearing on the inquiry into the objective message the monument may communicate to an observer, this dissent does not address the issue. See infra p. 1037-38 and n. 2.


. The Preference Clause of the Colorado Constitution is considerably more specific than the Establishment Clause of the United States Constitution. Americans United for Separation of Church and State Fund, Inc. v. State, 648 P.2d 1072, 1081 (Colo.1982); see also maj. op. at 1019. However, we have recognized that the Preference Clause and the Establishment Clause embody the same values of free exercise and government noninvolvement in religious issues. Americans United, 648 P.2d at 1081. Thus, we have looked to the body of federal case law interpreting the First Amendment to the United States Constitution for guidance when considering Preference Clause issues. Conrad v. City and County of Denver, 656 P.2d 662, 670-71 (Colo.1983). For purposes of resolving this case, I do not find it necessary to consider the Preference Clause apart from Establishment Clause jurisprudence.


. In Illinois ex rel. McCollum v. Board of Education, 333 U.S. 203, 68 S.Ct. 461, 92 L.Ed. 649 (1948), the Supreme Court invalidated a school policy that freed public school students from some hours of required school work on condition that they attend religious classes within the school building. In Zorach, the court distinguished McCollum by stating:
In the McCollum case the classrooms were used for religious instruction and the force of the public school was used to promote that instruction. Here, as we have said, the public schools do no more than accommodate their schedules to a program of outside religious instruction.
Zorach, 343 U.S. at 315, 72 S.Ct. at 684.


.While the First Amendment allows government to accommodate religious beliefs, it does not require accommodation in all circumstances. The Supreme Court of the United States has held that although the First Amendment allows government to enact religious practice exemptions to religiously neutral laws of general applicability, it does not compel governments to do so. *1029Employment Division v. Smith, 494 U.S. 872, 890, 110 S.Ct. 1595, 1606, 108 L.Ed.2d 876 (1990) (government not required to enact religious use exemption to general criminal law banning use of peyote). Governments may require individuals to comply with neutral laws of general application even if the laws conflict with the individual’s sincerely held religious beliefs. Id. at 879-82, 110 S.Ct. at 1600-02; see, e.g., United States v. Lee, 455 U.S. 252, 258-61, 102 S.Ct. 1051, 1055-57, 71 L.Ed.2d 127 (1982) (Amish employer not exempt from paying social security taxes on ground that Amish faith prohibited participation in governmental support programs).


. The Supreme Court has not used the Lemon test exclusively when evaluating and deciding Establishment Clause cases. Maj. op. at 1021 n. 8; see, e.g., Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983). However, as the majority notes, the Supreme Court has not repudiated the use of the Lemon test. Id. At present, the Lemon test remains both a useful analytical tool for evaluating the constitutionality of public displays and a central tenet of Establishment Clause jurisprudence.


. As the majority explains, the inquiry regarding the effect prong of the Lemon test is completely separate from that of the purpose prong. See maj. op. at 1021. Under the purpose prong, courts consider what message the government intended to convey. Under the effect prong, courts must consider the message actually conveyed to a reasonable person. It is necessary to consider the objective message because some viewers may not have access to evidence of intent. Lynch, 465 U.S. at 690, 104 S.Ct. at 1368 (O'Connor, J., concurring). For these viewers, the message actually conveyed may be something not actually intended. Id. Therefore, courts when determining the constitutionality of governmental displays of religious objects must consider the objective meaning of the display wholly apart from the government's purpose for erecting the display. (Thus, in this case, the fact that both the Fraternal Order of Eagles and the Colorado State Government had a secular purpose in erecting the Ten Commandments monument should not affect consideration of the effect of the monument’s objective message. See maj. op. at 1023-25.).


. The Supreme Court in Stone evaluated the constitutionality of a statute requiring the posting of a copy of the Ten Commandments on the wall of each public elementary and secondary school classroom. The Court held that the statute was unconstitutional because the posting had no secular purpose, notwithstanding the legislative requirement that each display contain a notation that “[t]he secular application of the Ten Commandments is clearly seen in its adoption as the fundamental legal code of Western Civilization and the Common Law of the United States." Stone, 449 U.S. at 39-40 n. 1, 101 S.Ct. at 193 n. 1 (quoting Ky.Rev.Stat. § 158.178 (1980)).


. The majority agrees with the conclusion that "standing alone," display of the text of the Ten Commandments would be unconstitutional. Maj. op. at 1025 (emphasis in original). Thus, the majority finds the Ten Commandments monument constitutionally acceptable only because it concludes that the secular material on the monument taken together with the other monuments within Lincoln Park neutralize the religious import of the Ten Commandments monument.


. Likewise, the fact that the monument does not reproduce the Ten Commandments as accepted by any particular sect does not lessen the monument's message of endorsement of religion over nonreligion.


. The drinking fountain monument is dedicated to the memory of Sadie M. Likens who aided war survivors in the early part of this century. See maj. op. at 1016.


. The majority states, "[T]he Ten Commandments monument and its countervailing secular text fits within the melange of historical commemorative accounts found in Lincoln Park.” Maj. op. at 1025. It is unclear from the majority opinion what secular historic event the Ten Commandments monument is celebrating. To the extent the Ten Commandments represent the belief of Jews and Christians that God provided humans with a moral code by which to live, the monument is endorsing and extolling a particular religious belief and perspective. This is unconstitutional.


. Where the secular meaning of a display is clear to a reasonable viewer, it may not be necessary for government to provide an explanation for the display's existence. However, where the religious meaning of a display is paramount, an explanation of meaning or purpose may neutralize any message of endorsement. But see Stone, discussed supra at n. 8.


. I do not deny that the Ten Commandments could symbolically represent the origin of law within our culture. See maj. op. at 1024. Perhaps one could ascribe a secular cultural meaning to all religious objects in that religion is as mjich a cultural and social phenomenon as a sacred one. The constitutional issue, however, is not whether an objective viewer could derive any secular meaning from viewing the Ten Commandments monument. Rather, the question is what primary message is conveyed by the monument. The majority has not persuaded me that the secular messages it associates with the Ten Commandments monument are the primary ones that a reasonable observer would derive.


. The display also included a sign saluting liberty-